Citation Nr: 0729184	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  07-17 12A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a grant of service connection for the 
cause of the veteran's death.

(The claim of entitlement to service connection for the cause 
of the veteran's death, for the period prior to May 12, 2005 
is the subject of a separately docketed Board decision.)


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945 and died in April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 attorney fee eligibility 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.

In a June 2007 signed statement, the appellant requested to 
testify during a personal hearing at the RO.  However, in a 
July 6, 2007 signed statement, he withdrew his hearing 
request.  As such, the Board is of the opinion that all due 
process requirements were met regarding the appellant's 
hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an August 2002 decision, the Board denied the veteran's 
widow's claim for service connection for the cause of the 
veteran's death.

The claim was appealed the Board's August 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In an Order of 
October 2004, the Court vacated the Board's decision and 
remanded the matter, pursuant to the Joint Motion.  A copy of 
the Court's Order in this matter has been placed in the 
claims file.

Thereafter, on May 11, 2005, the Board again denied the 
claim.  The veteran's widow appealed the Board's May 2005 
decision to the Court.  In that litigation, a Joint Motion 
for Remand was filed by the VA General Counsel and the widow 
in April 2007.  In an Order of April 2007, the Court vacated 
the Board's decision and remanded the matter, pursuant to the 
Joint Motion.  A copy of the Court's Order in this matter has 
been placed in the claims file.

However, during the pendency of the widow's appeal, in a 
November 2006 rating decision, the RO granted her claim for 
service connection for the cause of the veteran's death, 
effective from May 12, 2005.  This was based on an October 
2004 change in regulation that provided a basis for the 
grant.  The grant was made effective the day following the 
now vacated Board decision.

In a March 2007 attorney fee eligibility decision, the RO 
determined that the appellant (the widow's attorney) was 
ineligible for attorney fees because her appeal did not 
result in a retroactive payment.  The RO then said that, 
should the Board vacate its May 2005 decision, "attorney 
fees may be payable from October 2004 to May 2005".  In a 
letter of the same date, the RO said that "[f]urther 
determinations made in relationship with [the veteran's 
widow's] appeal may dictate the assignment of an even earlier 
effective date for Dependency Indemnity Compensation" and 
that "[b]enefits derived from an earlier effective date may 
be subject to attorney fees." 

In its separately docketed decision, the Board has granted 
service connection for the cause of the veteran's death, 
effective from October 7, 2004.  Thus, it appears that 
attorney fees may be payable at least for the period from 
October 7, 2004 to May 12, 2005. 

Given these developments, the Board finds that the 
appellant's claim should be readjudicated by the RO/AMC and 
that he should be provided with an opportunity to provide 
further argument in support of his claim.  

Accordingly, this case is REMANDED to the RO/AMC for the 
following action:

The RO/AMC should readjudicate the 
appellant's claim of eligibility for 
payment of attorney fees from past-due 
benefits resulting from November 2006 
rating decision, in light of the Board's 
separately docketed decision, awarding 
service connection for the cause of the 
veteran's death, effective from October 
7, 2004.  If the determination of this 
claim remains unfavorable, the appellant 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond thereto.

Thereafter, if indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




